Citation Nr: 0710500	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits 
totaling $1759.40, to include whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1962 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
determined that the veteran was receiving overpayment of 
benefits in excess of those to which he was entitled.  The RO 
issued a notice of the decision in August 2001, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in April 2004 the RO provided a 
Statement of the Case (SOC) determining that the debt had 
properly been created, and thereafter, in June 2004 the 
veteran timely field a substantive appeal of this issue.  

Thereafter, in September 2004, the RO Committee on Waivers 
and Compromises issued a decision finding that the veteran 
was not entitled to a waiver of the debt created.  In October 
2004, the veteran timely submitted an NOD with this decision, 
and in November 2004 he requested that the RO transfer his 
case and file to Manila, where he had resided since 2001.  
Then, in March 2005, the RO provided an SOC with respect to 
the waiver denial and the validity of the debt created.  It 
also supplied a Supplemental Statement of the Case (SSOC) 
addressing these issues in October 2005, and in December 2005 
the veteran timely filed a substantive appeal.

The veteran initially had requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in 
writing in July 2006.

With respect to the issue of whether a recovery of the debt 
would be against equity and good conscience, this aspect of 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





FINDINGS OF FACT

1.	Both the veteran and VA were at fault for creation of the 
debt, although the veteran had minimal fault when compared 
with VA's fault.

2.	The veteran has acted without fraud, misrepresentation, or 
bad faith.


CONCLUSION OF LAW

The creation of the debt was valid, as the veteran acted 
without fraud, misrepresentation or bad faith.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002 & Supp. 2005); 38 C.F.R. §§ 1.911, 
1.962, 1.963, 1.965, 3.102 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act (VCAA) of 2000  

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for a 
waiver of indebtedness, to include whether the overpayment 
was properly created.  In Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims (Court) specifically held that VCAA 
requirements do not apply to a claim of entitlement to waiver 
of an overpayment.  Id. at 138; accord Lueras v. Principi, 18 
Vet. App. 435, 438, 439 (2004).

Other procedural due process requirements exist that apply in 
the context of debt and overpayment issues, however.  
Specifically, once VA has determined that a debt exists 
through an administrative decision, it must advise the debtor 
of this fact promptly in writing and apprise the debtor of 
his rights and remedies, to include that he may dispute the 
debt's existence or the amount of debt, as well as request a 
waiver of it, and any consequences resulting from lack of 
payment.  38 U.S.C.A. § 5302(a) (requiring a VA notification 
of indebtedness, which must include a "statement of the 
right of the payee to submit an application for a waiver . . 
. and a description of the procedures for submitting the 
application"); 38 C.F.R. §§ 1.911(b), (c), (d), 1.963(b)(2); 
accord Lueras, 18 Vet. App. at 439; Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  If the debtor in any way disputes 
the existence of the debt, the RO must review the accuracy of 
the debt determination, and if the debtor remains 
unsatisfied, he may appeal.  Schaper, supra, at 434; accord 
Lueras, supra, at 439; see also 38 C.F.R. § 1.911(c)(3); 
VAOPGCPREC 6-98 (April 24, 1998).  

In the instant case, the Board has rendered a decision in 
favor of the veteran, and therefore, further discussion of 
proper due process under applicable statutes and regulations 
is not required at this time.   


II. Law & Regulations

a. Waiver of Indebtedness
38 U.S.C.A. § 5302 sets forth the provisions governing VA's 
waiver of recovery of overpayment to a claimant.  38 U.S.C.A. 
§ 5302(a), (c).  Specifically, it provides that "[t]here 
shall be no recovery of payments or overpayments (or any 
interest thereon) of any benefits under any of the laws 
administered by [VA] whenever [VA] determines that recovery 
would be against equity and good conscience . . . ."  .  38 
U.S.C.A. § 5302(a); accord Lueras, 18 Vet. App. at 439; 38 
C.F.R. § 1.962.  In addition, according to subsection (c), 
"[t]he recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived . . 
. if, in [VA's] opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon)."  38 U.S.C.A. § 5302(c); accord Lueras, 
supra; 38 C.F.R. § 1.963(a).  

Under the implementing regulation, 38 C.F.R. § 1.965, the 
standard "Equity and Good Conscience," will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights, and the decision reached should not be 
unduly favorable or adverse to either side.  38 C.F.R. § 
1.965(a).  Moreover, the phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government, and in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  (1) fault of debtor, 
where actions of the debtor contribute to creation of the 
debt; (2) balancing of faults, with a weighing of fault of 
the debtor against VA's fault; (3) undue hardship, that is, 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, namely, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, that is, whether failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, that is, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965(a).  In applying 
this standard for all areas of indebtedness, the following 
elements will be considered, any indication of which, if 
found, will preclude the granting of waiver: (a) fraud or 
misrepresentation of a material fact (see 38 C.F.R. § 
1.962(b)) or (b) bad faith, which generally describes unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).  
     
b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In October 1998, the veteran submitted a Declaration of 
Status of Dependents, which reflected his daughter, R.M.S., 
as such a dependent.  

In May 1999 the RO granted service connection for 
posttraumatic stress disorder, evaluating it at 70 percent, 
effective June 19, 1997, the date of the veteran's claim.  As 
noted by the RO, such a rating represents occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking or mood.  

In June 1999, the veteran submitted an Application for 
Increased Compensation Based on Unemployability, and in the 
accompanying Statement in Support of Claim, the veteran 
conveyed that he had been fired from his job because his 
supervisor feared that he might seriously injure another 
employee.  The veteran also stated that he had financial 
problems and had declared bankruptcy.  Also in June 1999, 
S.A., Ph.D., the veteran's therapist, characterized the 
veteran's financial state as requiring him to "liv[e] hand 
to mouth."

On September 9, 1999, the RO received the veteran's Request 
for Approval of School Attendance for R.M.S.  An accompanying 
letter from the Oregon State University Financial Aid Office 
verified that R.M.S. was enrolled as a full-time student at 
the University, slated to commence her studies on September 
27, 1999.

In October 1999, the RO sent a letter to the veteran 
indicating that it included additional benefits for R.M.S. 
and would continue such increased payments based on school 
attendance until July 1, 2001, and for the veteran's son, 
J.S., until July 1, 2000.  This letter also instructed the 
veteran to read the attached VA Form 21-8764, which apprised 
him of the rights to receive these benefits.   

A November 1999 letter from the RO confirmed VA's payment of 
benefits for R.M.S. based on school attendance until July 1, 
2001.  This letter also indicated that the RO would continue 
payments for J.S., based on school attendance only until 
November 1, 1999.  It advised that if such a change with 
respect to J.S. resulted in a decreased award, the RO could 
establish overpayment, which could require repayment.  

A November 1999 Report of Contact discloses that the veteran 
telephoned the RO, indicating that J.S. was no longer in 
school.  The author of this note with whom the veteran spoke 
conveyed that the veteran began to cry and indicated that 
creation of a debt would create a larger financial hardship 
for him.  The representative also noted that the veteran was 
aware of the possibility of debt.

A February 2000 document indicates that the veteran contacted 
VA in November 1999, notifying it that J.S. was no longer in 
school as of June 1999.  As a result, the RO proposed to take 
J.S. off of the veteran's award, effective September 1, 1999.  
The RO further apprised the veteran that this action would 
create an overpayment that he must repay. 

In a March 2000 decision, the RO granted entitlement to 
individual unemployability, effective June 15, 1999, the date 
of termination from his previous job.  At this time the RO 
also determined that the veteran had established basic 
eligibility for Dependent's Educational Assistance (DEA) as 
of that June 1999 date.  The RO provided a notice of this 
decision that same month, which encouraged the veteran to 
review the VA pamphlet, entitled "Summary of Educational 
Benefits," which, in turn, explained the program.  

Also in March 2000, the veteran submitted a correspondence 
pertaining to a resolution of overpayment with respect to 
J.S.'s school attendance, where he respectfully disputed the 
amount of the debt, requested a waiver of it due to financial 
hardship and asked for a local hearing on this matter.  In 
response, the RO provided a June 2000 letter, indicated that 
"since no debt was created as a result of the award action 
processed on 3-9-00, no further action is necessary."

In February 2001, the veteran sent a letter to the RO 
regarding benefits received by R.M.S. as a dependent of the 
veteran.  He indicated that he had contacted the Minnesota 
RO, speaking with an individual named T., and informed her 
that his daughter, who attended Oregon State University, was 
to transfer schools.  The veteran recounted how he had spoken 
with another VA representative, named K.S., about this issue 
earlier in February 2001, informing her that R.M.S. received 
only ten credits and inquiring whether he needed to send in 
additional forms because he wanted to avoid any overpayment 
issues of any kind.  Apparently after reviewing the veteran's 
file, K.S. indicated to the veteran that his daughter was in 
receipt of Chapter 35 benefits and as such, his pay would not 
be affected.  

When consulting with T. at the Minnesota RO, who also 
reviewed the veteran's file, she indicated that there might 
be a problem with overpayment relating to R.M.S.  The veteran 
conveyed that he had become permanently disabled in June 
1999, when he began to receive $2222.00 monthly payments.  He 
stated that he and R.M.S. filled out forms relating to 
Chapter 35 educational benefits and submitted these documents 
to the RO.  The veteran and his daughter additionally 
completed many forms with VA representative M.S., who was at 
the University campus.  He related that he had asked M.S. 
numerous times what he personally had to submit to ensure 
proper processing of his claims and benefits, but she 
apparently informed him that as soon as R.M.S.'s forms were 
received by VA education benefits personnel, everything would 
be done automatically and there was nothing more the veteran 
needed to do.  The latest letter from VA indicated that he 
had a new monthly rate of $2299.00.      

In his letter, the veteran indicated that he was very 
confused and wondered whether VA was overpaying him.  He 
further stated that he had financial hardship and just 
emerged from bankruptcy.  The veteran also indicated that he 
did not cause any overpayment, did not want it and did not 
need it.  He conveyed that VA had made the error and that he 
did not know what or how much he might owe.  The veteran 
disclosed that if he had to pay a debt he could not live and 
would lose his house.  If there was such a debt created 
relating to R.M.S., the veteran requested a waiver of it.  

In August 2001, the RO provided a letter to the veteran 
indicating that it had received his February 2001 
correspondence regarding R.M.S.'s Chapter 35 education 
benefits.  It determined that the veteran simultaneously had 
been receiving these benefits and benefits for her a 
dependent, which was prohibited by regulation.  Accordingly, 
the RO amended the veteran's monthly benefits, from September 
24, 2000, the day before R.M.S. began receiving education 
benefits (effective September 25, 2000).     

Also in August 2001 the RO provided a letter indicating that 
the veteran owed VA $1759.40 and apprising the veteran of his 
rights, to include the ability to dispute the debt or debt 
amount, and request of waiver.

To this letter, the veteran responded immediately in writing 
in August 2001, objecting to the debt and indicating that he 
had made attempts to resolve this issue.  He reiterated that 
he was in financial turmoil at this time and did not know 
what he would do if VA collected the debt.  

The RO issued a letter in August 2001 requesting further 
information to process his request for a waiver of 
overpayment, to include a VA Form 20-5655 Financial Status 
Report.  

A September 2001 Report of Contact indicates that the veteran 
conveyed that the VA debt management division informed him 
that he need not return the Financial Status Report to the 
RO.  

In its April 2004 SOC the RO determined that the creation of 
overpayment was valid, because according to 38 C.F.R. §§ 
3.707(a) and 21.3023 the veteran was not entitled to receive 
additional monthly compensation for dependents on their own 
award when the dependents were in receipt of educational 
benefits under 38 U.C.S.A. Chapter 35.  

In September 2004, the RO issued a decision on the waiver for 
indebtedness.  It determined that the veteran had not engaged 
in fraud, misrepresentation or bad faith, but after an 
analysis of the issues of fault, balancing of fault, undue 
hardship, defeat of purpose of benefits, and unjust 
enrichment denied the waiver request.  The RO provided a 
notice of this decision in September 2004.

In a March 2005 statement, the veteran conveyed that during 
the initial error of overpayment created by VA, the veteran 
was receiving psychiatric treatment.  He stated the on June 
13, 2000 the RO received a copy of the education award, dated 
June 2, 2000, which commenced payment to R.M.S. for Chapter 
35 benefits, effective September 27, 1999, but that VA took 
no action to remover R.M.S. from the veteran's award until 
August 6, 2001, more than one year later.  The veteran 
indicated that a VA Form 20-5655 Financial Status Report 
allegedly was sent to him in August 2001, but he maintained 
that he never received it and did not recall telling anyone 
he was not going to complete it.  He reiterated that the 
overpayment occurred as the result of VA's, not his own, 
error.

In March 2005 the veteran participated in a Personal Hearing 
before a Decision Review Officer (DRO) and the RO.  The 
veteran testified that he was not at fault for the debt and 
highlighted that VA took no action to reduce the veteran's 
benefits for over a year.  Hearing Transcript at 4, 5.  He 
also indicated that his service connected PTSD had caused him 
to have impaired judgment, intimating that he was not 
responsible for the overpayment.  Hearing Transcript at 6.    

b. Discussion
The Board determines that the debt of $1759.40 was properly 
created.  Although the RO certainly erred in failing to 
recognize the award of dual benefits to the veteran on behalf 
of R.M.S. as his dependent and for educational assistance, 
the veteran, as a matter of law, was not entitled to receive 
such simultaneous benefits and should have known as such.  
See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) 
(acknowledging that "everyone dealing with the Government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations . . . . Thus, regulations are 
binding on all who seek to come within their sphere, 
'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance,'" quoting Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947)); 38 C.F.R. §§ 3.707, 21.3202.  Because 
both parties had some measure of fault in the creation of the 
debt, the Board determines that such was properly created.  
See Jordan v. Brown, 10 Vet. App. 171, 174 (1997) (indicating 
that a finding that both VA and the claimant-debtor were 
partially at fault for the debt yielded the conclusion that 
the debt had properly been created).  


ORDER

A valid debt was created as the veteran acted without fraud, 
misrepresentation or bad faith; the appeal is granted to 
this extent only.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's waiver of recovery of 
debt claim.  38 C.F.R. § 19.9 (2006).  Specifically, the 
Board notes that in a March 2005 Financial Status Report, VA 
Form 5655, the veteran disclosed that he was unemployed and 
had been since June 15, 1999.  He reported his monthly income 
as $1077.00 from social security; $1311.00 from other 
sources; and $2152.00 from compensation or pension for a 
total of $4540.00 per month.  The veteran also reported 
monthly expenses as follows: $275.00 for rent; $1100.00 for 
food; $350.00 for heat and utilities; and $1600.00 for 
monthly payments on installment contracts or other debts, 
which totals $3325.00.  The net monthly income less expenses 
based on these figures totals $1215.00.  The Board comments, 
however, that the veteran recorded his monthly expenses as 
totaling $3800.00, which would render his net income less 
expenses $740.00.  From the financial statement provided, it 
is unclear as to how the veteran arrived at this figure and 
whether he had additional expenses not listed.  The veteran 
further indicated on this form that he could not pay any 
amount towards the debt, and in his February 2007 Informal 
hearing Presentation, he requested that the Board remand the 
case to allow him an opportunity to complete and submit an 
updated Financial Status Report.  

In light of the apparent inconsistency of the numbers 
provided on the most recent Financial Status Report, and the 
veteran's willingness to offer a more recent report, the 
Board finds it necessary to remand the case to the AMC for 
further action.

Accordingly, the case is remanded for the following action:

		1. The AMC/RO should send the veteran a 
Financial Status Report (VA Form 20-5655) 
and request him to return a current report 
in support of his waiver request.

2.  Then, the AMC/RO should readjudicate the 
claim on the merits.  If the waiver is not 
granted, the veteran and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).






 Department of Veterans Affairs


